CATES, Judge.
Stallworth was indicted for, and convicted of perjury. The trial judge sentenced him to three years in the penitentiary.
*255The grand jury handed down the indictment on October 25, 1967. On November 1, Stallworth came up for arraignment, had counsel appointed for him as an indigent and, thereupon, on the same day, plead not guilty.
On May 29, 1968, the indictment was again on the docket of the circuit court, at which time Stallworth appeared with retained counsel who moved the court to quash the venire and also to quash the indictment because of systematic exclusion of members of the negro race from the jury, both grand and petty.
The State moved to strike these motions which the court granted and put the defendant to trial.
On the authority of Gibbs v. State, 44 Ala.App. 15, 200 So.2d 518, we hold it was error to strike the appellant’s motions aforesaid.
The judgment below is hereby reversed and the cause remanded.
Reversed and remanded.